Title: Enclosure D: [State of the Balances in the Hands of the Collectors], 1 February 1793
From: Wood, Leighton
To: 



D
State of the Balances in the Hands of the Collectors, Taken from the Weekly Returns, 7th. January 1793.



Dollars Cts


Joseph Whipple
Portsmouth
8.824. 49.


Stephen Cross,
Newbury port
4.019. 77.


Epes Sargent
Gloucester
1.808. 7.


Joseph Hiller
Salem
14 785. 74.


Samuel R. Gerry
Marblehead
1.924. 70.


Benjamin Lincoln
Boston
18.340. 69.


Benjamin Watson
Plymouth
957. 51.


Joseph Otis
Barnstable
181. 8.


Stephen Hussy
Nantucket
144. 14.


John Peas
Edgar town
133. 53.


Edward Pope
New Bedford
436. 99.


Hod: Baylies
Dighton
192. 20.


Rich. Trevett
York
224. 86.


Jere. Hill
Biddeford
850. 77.


N. F. Fosdick
Portland
3.146. 92.


Will. Webb
Bath
1.171. 51.


Francis Cook
Wiscassett
2.031. 48.


John Lee
Penobscot
252. 39.


Melat. Jordan
Frenchman’s Bay
513. 40.


Stephen Smith
Machias
374. 40


L. F. Delesdernier
Passamaquody
75. 15.


Will. Ellery
Newport
2.086. 14


Jer: Olney
Providence
2.315. 31.


J. Huntington
New London
6.916. 45.


Jona: Fitch
New Haven
6.581. 74


Sam: Smedley
Fairfield
2.227. 38


Steph: Keyes
Vermont
29. 43


H: P: Dering
Sagg Harbour
252. 76


John Lamb
New York



John Halsted
Perth Amboy
114. 33.


John Ross
Burlington
402. 48.


Eli Elmer
Bridgetown



D: Benezet junr
Great Egg Harbour
131. 30.


Sharp Delaney
Philadelphia
37.892. 88.


[George Bush
Wilmington
958. 76]



O: H: Williams
Baltimore



Jere: Nicholls
Chester
30. 75.


Jere: Banning
Oxford
52. 80.


John Muir
Vienna
2.235. 27.


John Gunby
Snowhill



John Davidson
Annapolis
471. 33.


George Biscoe
Nottingham
560. 76.


John C. Jones
Cedar Point
168. 84.


James M: Lingan
George Town
181. 23.


George Wray
Hampton
13. 90.


William Lindsay
Norfolk
12.263. 33.


William Heth
Bermuda Hundred



Abraham Archer
York Town
230. 4.


Hudson Muse
Tappahannock
723. 35


Vin. Redman
Yeocomico
33. 52.


Richard M. Scott
Dumfries



Charles Lee
Alexandria
725. 70.


William Gibb
Folly Landing
76. 12.


Nath: Wilkins
Cherrystone



Thomas Bowne
South Quay
87. 9.


Richard Taylor
Louisville



James Read
Wilmington
2.535. 36.


John Daves
New Bern
1.370. 90.


Nathan Keais
Washington
414. 4.


Thomas Benbury
Edenton
1.699. 88.


Isaac Gregory
Camden
487. 43.


Charles Brown
Charleston, S: C:
1 904. 76.


Isaac Holmes
Charleston
2 839. 98.


Andrew Agnew
Beaufort



John Habersham
Savannah
1 968. 38.


Cornelius Collins
Sunbury
109. 20.


Christopher Hillary
Brunswick



James Seagrove
St. Mary’s




Dollars,
151.851. 25.



Copied from the Original state of balances the above date, February 1st. 1793.
L. Wood, junr.
